EXHIBIT 10.56

KB HOME
2014 EQUITY INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT
This Performance Cash Award Agreement (this “Agreement”) is made on [DATE] (the
“Grant Date”) by and between KB Home, a Delaware corporation (the “Company”),
and [NAME] (the “Employee”). Capitalized terms used in this Agreement and not
defined herein have the respective meanings given to them in the KB Home 2014
Equity Incentive Plan (the “Plan”).
WHEREAS, the Company desires to grant the Employee a performance cash award (the
“Award”);
WHEREAS, the Award is intended to constitute compensation that is payable within
the “short-term deferral” period after the Award is no longer subject to a
“substantial risk of forfeiture” and that does not provide for the deferral of
compensation under, and is therefore exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), together with
the Department of Treasury Regulations and other interpretative guidance issued
thereunder (“Section 409A”); and
WHEREAS, the Award is intended to constitute “performance-based compensation”
within the meaning of Section 162(m) of the Code.
NOW, THEREFORE, in consideration of the foregoing, the Company and the Employee
enter into this Agreement as follows:
A G R E E M E N T
1.    Grant. Subject to the terms of the Plan and this Agreement, the Company
hereby grants to the Employee the Award, which entitles the Employee to earn a
cash payment with a target amount equal to $[AMOUNT]. The actual amount of the
Award payable to the Employee shall be determined pursuant to Section 2 below. A
copy of the Plan is attached hereto and/or is available upon request, and is
made a part hereof.
2.    Award Vesting. Subject to Section 3 below, a percentage of the Award will
vest based on satisfaction of the performance conditions and the other terms set
forth in Attachment A to this Agreement as determined by the Committee in its
sole discretion, which determination will be made on a date (“Determination
Date”) that is no later than ninety (90) days after the end of the Performance
Period (as defined in Attachment A), subject to the Employee’s being employed
from the Grant Date through to and including the Determination Date by the
Company or any “subsidiary corporation” as defined in Section 424(f) of the Code
and any applicable regulations promulgated thereunder or any other entity of
which a majority of the outstanding voting stock or voting power is beneficially
owned directly or indirectly by the Company (each, a “Subsidiary”).
3.    Forfeiture of Award. The Employee will immediately forfeit all rights,
title and interests in and to any and all of the Award, without any
consideration, that is unvested on the date the Employee experiences a
Termination of Service other than a Termination of Service that occurs as a
result of (a) the Employee’s Retirement that occurs no earlier than one (1) year
after the Grant Date, or (b) the Employee’s death or Disability. The Committee,
in its discretion, may accelerate the vesting under this Agreement for some or
all of the Award at any time, subject to the limitations on acceleration set
forth in the Plan. If and to the extent so accelerated, vesting will occur as of
the date or upon the occurrence of the condition specified by the Committee.
(a)     If the Employee Retires on a date that occurs one (1) year after the
Grant Date or later and prior to the Determination Date, the Employee will be
eligible to receive only that percentage of the Award that the Employee would
otherwise be eligible to receive under this Agreement had the Employee

1



--------------------------------------------------------------------------------



remained employed through the Determination Date that is equal to the ratio of
the number of full calendar months the Employee was employed by the Company or a
Subsidiary (whether as an employee or otherwise) during the Performance Period
and the number of full calendar months in the Performance Period; provided that
the Employee will forfeit entirely such eligibility, without any consideration,
if the Employee is employed in any capacity at any time prior to the
Determination Date by a competitor of the Company, including without limitation
any subsidiary or affiliate of any such competitor. For these purposes, the
Company shall have the sole right to determine whether the Employee’s
Termination of Service constitutes a Retirement, and whether the Employee is
employed by a competitor or any subsidiary or affiliate thereof.
(b)     If the Employee dies or becomes Disabled, the Employee (or the
Employee’s estate or permitted beneficiary(ies) in the event of the Employee’s
death) will be eligible to receive the percentage of the Award that the Employee
would otherwise be eligible to receive under this Agreement had the Employee
remained employed through the Determination Date. “Disability” means (i)
“disability” as defined in any employment agreement then in effect between the
Employee and the Company or applicable Subsidiary or (ii) if not defined
therein, or if there shall be no such agreement, “disability” as defined in the
long-term disability plan then maintained by the Company or the applicable
Subsidiary, or (iii) if there shall be no plan, a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the Employee to be unable to perform in all material
respects his or her duties and responsibilities to the Company or applicable
Subsidiary or any substantially similar duties and responsibilities. The Company
shall have the sole right to determine whether the Employee’s Termination of
Service constitutes a Disability.
4.    Payment. Subject to the terms of the Plan and this Agreement, the
percentage of the Award that vests hereunder shall be paid in cash to the
Employee (or to the Employee’s estate or permitted beneficiary(ies)) within
thirty (30) days following the Determination Date.
The Company has the authority to deduct or withhold an amount sufficient to
satisfy applicable federal, state, local and foreign taxes (including the
Employee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising from the vesting or payment of any portion of the Award.
5.    California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California.
6.    Entire Agreement; Committee Authority.
(a)     This Agreement sets forth the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous oral and written agreements and understandings
relating to such subject matter.
(b)     Subject to applicable law, this Agreement and the Award shall be
administered by the Committee, and the Committee shall have full power and
authority to determine and interpret the terms and conditions of this Agreement
and the Award, and make any determination and take any action that the Committee
deems necessary or desirable for the administration of this Agreement and the
Award, based in each case on such considerations as the Committee in its sole
discretion determines.
(c)     All designations, determinations, interpretations, and other decisions
under or with respect to this Agreement or the Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons (as defined below), including, but not
limited to, the Company, any Subsidiary, the Employee, any stockholder and any
employee of the Company or any Subsidiary. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE

2



--------------------------------------------------------------------------------



COMMITTEE SHALL ADMINISTER THIS AGREEMENT AND THE AWARD, AND THAT THE EMPLOYEE
IS BOUND BY, AND THE AWARD IS SUBJECT TO, ANY TERMS, RULES OR DETERMINATIONS
MADE BY THE COMMITTEE.
7.    Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than as permitted by the Plan.
8.    No Obligation. Neither the execution and delivery of this Agreement nor
the granting of the Award will confer upon the Employee any right to be employed
or engaged in any capacity by the Company or any Subsidiary, or to continue in
such employment or engagement, or will interfere with or restrict in any way the
rights of the Company and any Subsidiary, which rights are hereby expressly
reserved, to discharge the Employee at any time.
9.    Notice. Any notice given hereunder to the Company will be addressed to the
Company at its corporate headquarters, attention Senior Vice President, Human
Resources, and any notice given hereunder to the Employee will be addressed to
the Employee at Employee’s address as shown on the records of the Company.
10.     Amendment and Cancellation. Subject to Section 12 hereof, at any time
and from time to time, the Committee may terminate, amend or modify this
Agreement. Except with respect to amendments made pursuant to Section 12 hereof,
no termination, amendment, or modification of this Agreement will adversely
affect in any material way the Award granted hereunder without the prior written
consent of the Employee.
11.    General Provisions.
(a)     Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to the
Employee or the Award, or would disqualify the Award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Agreement, such provision will be stricken as to such
jurisdiction, and the remainder of this Agreement will remain in full force and
effect.
(b)     Other Laws. The obligation of the Company to make payment of the Award
will be subject to all applicable laws, rules, and regulations, and to such
approvals by government agencies as may be required. The Company may refuse to
transfer any consideration under this Agreement if, acting in its sole
discretion, it determines that transfer of such consideration might violate any
applicable law or regulation.
(c)     No Trust or Fund Created. This Agreement is intended to be an “unfunded”
plan for incentive compensation. This Agreement will neither create nor be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or any affiliate and the
Employee or any other individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity (each, a “Person”). To the extent that any
Person acquires a right to receive payments from the Company or any Subsidiary
pursuant to this Agreement, such right will be no greater than the right of any
unsecured general creditor of the Company or any Subsidiary.
(d)     Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings will
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof and, in the event of
any conflict, the text of this Agreement, rather than such titles or headings,
will control.

3



--------------------------------------------------------------------------------



12.    Section 409A.
(a)     The Award is intended to constitute compensation that is payable within
the “short-term deferral” period after the Award is no longer subject to a
“substantial risk of forfeiture” and that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A. This Agreement shall
be interpreted in accordance with Section 409A, to the extent applicable,
including without limitation any Treasury Regulations or other Department of
Treasury guidance that may be issued or amended after the date hereof, and shall
not be amended or modified in any manner that would cause this Agreement to
violate the requirements of Section 409A. In the event that, following the date
hereof, the Committee determines that the Award may be subject to Section 409A,
including such Department of Treasury guidance as may be issued after the date
hereof, the Committee may, in its discretion, adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to (i) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (ii) comply with the requirements of
Section 409A.
(b)     The Employee (or the Employee’s estate or permitted beneficiary(ies))
shall be solely responsible and liable for the satisfaction of all taxes,
interest, and penalties that may be imposed on such Employee or for such
Employee’s account in connection with the Award (including, without limitation,
any taxes, interest, and penalties under Section 409A), and none of the Company
or any Subsidiary nor any of their affiliates shall have any obligation to
reimburse, indemnify or otherwise hold the Employee (or the Employee’s estate or
permitted beneficiary(ies)) harmless from any or all of such taxes, interest, or
penalties.
13.    Rescission. This Agreement and the Award will be subject to rescission by
the Company if an original of this Agreement executed by the Employee is not
received by the Company within four weeks of the Grant Date.
14.    Term. Upon forfeiture of all of the Employee’s rights, title, and
interests in and to any and all of the Award pursuant to Section 3 above, this
Agreement shall terminate and be of no further force or effect.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Employee have executed this Agreement as of the day and year first above
written.
KB HOME




By:
Jeffrey T. Mezger

President and Chief Executive Officer
EMPLOYEE:
By:_______________________________________
[NAME]
Date: _____________________________________





4

